DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/12/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18 recites “c. in response to a notice received by the MIE system from the laboratory system via the data network indicating” in lines 13-14 of the claim when it should most likely recite “c. in response to a notice received by the MIE system from the laboratory system via the data network, indicating”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20-22 recite “A method as defined in anyone of claims 18”. This limitation is unclear, and thus, indefinite. Examiner is interpreting this limitation to read “A method as defined in claim 18”.
Claim 23 recites “data network, which is viewable” in line 21 of the claim. This limitation is unclear as Examiner is unsure of what is exactly viewable at the mobile device. Is the data network viewable? Is the notice viewable? Accordingly, this claimed has been deemed indefinite. Examiner is interpreting that the notice is viewable at the mobile device in this limitation.
Claims 28-29 recite “A method as defined in anyone of claims 24”. This limitation is unclear, and thus, indefinite. Examiner is interpreting this limitation to read “A method as defined in claim 24”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 18-22 are drawn to a method, claim 23 is drawn to a system, and claims 24-29 are drawn to a method, each of which is within the four statutory categories. Claims 18-29 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 18 recites, in part, performing the steps of 1) receiving a lab test request associated with the user at a Medical Information Exchange (MIE) system implemented on a first server arrangement in a data network, the MIE being: i. configured to interact with application software executed on the smart phone associated with the user, ii. configured to interact with a laboratory system via the data network, wherein the laboratory system is implemented on a second server arrangement, 2) transmit the lab test request from the MIE to the laboratory system, 3) in response to a notice received by the MIE system from the laboratory system indicating that tests results are available to the user, wherein the notice conveys: i. a token uniquely identifying the user from other users of the MIE, ii. medical laboratory data about the user, 4) delivering a notification to the user to indicate that a notice is available for the user to view, wherein the notification being characterized in that it conveys no medical laboratory data about 5) blocking access to the medical laboratory data, unless user identification has been successfully performed. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people including following rules or instructions. Independent claims 23 and 24 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 19-22 and 25-29 include all of the limitations of claims 18 and 24, and therefore likewise incorporate the above described abstract idea. Depending claim 22 adds the additional step of “pushing the notification to the application software”; and claim 27 adds the additional steps of “receiving at the server arrangement from a physician's system connected to the data network a request to perform a medical test” and “interacting with the laboratory system via the data network to make the request available to the laboratory to perform the medical test and generate the medical test results.” Additionally, the limitations of depending claims 19-21, 25-26, and 28-29 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 19-22 and 25-29 are nonetheless directed towards fundamentally the same abstract idea as independent claims 18 and 24 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) an application software, 2) a 3) the data network, 4) an electronic token, and 5) a server arrangement to perform the claimed steps.
The 3) the data network and 5) server arrangement in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, pages 57-58).
The 1) application software and 2) smart phone of the user with biometric capability add insignificant extra-solution activity to the abstract idea. Such a recitation amounts to mere data gathering (see: MPEP 2106.05(g)).
Lastly, the 4) electronic token generally links the abstract idea to a particular technological environment or field of use (see: MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) an application software, 2) a smart phone of the user with biometric capability, 3) the data network, 4) an electronic token, and 5) a server arrangement to perform the claimed steps amounts to no more than a general linking to a particular technological environment, insignificant extra-solution activity, or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain steps of organizing human activity. Specifically, MPEP 2106.05(f), MPEP 2106.05(g), and 2106.05(h) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, (see MPEP § 2106.05(f));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The 1) application software and 2) smart phone of the user with biometric capability in these steps add insignificant extra-solution activity/pre-solution activity to the abstract idea. Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams–similarly, the current invention utilizes the smart phone and application software to obtain request information, which is then utilized to determine a 
Furthermore, the current invention grants access to medical test results information utilizing 3) the data network and 5) a server arrangement to perform the claimed steps computing device, thus server and the network are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
The 4) electronic token generally links the abstract idea to a particular technological environment or field of use. The following represents an example that the courts have identified as generally linking the abstract idea to a particular technological environment. Limiting the abstract idea data to an electronic token, because limiting application of the abstract idea to an electronic token is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Mere instructions to apply an exception using a generic computer component, generally linking the abstract idea to a particular technological field, and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 18-29 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0294103 to Ahmad et al. in view of U.S. 2007/0185736 to Cervi et al. further in view of U.S. 2013/0110534 to Iasella et al.
As per claim 18, Ahmad et al. teaches a method of secure communication of medical information about a user to a smart phone having biometric user-identification capability, the method comprising:
a. receiving a lab test request associated with the user at a Medical Information Exchange (MIE) system implemented on a first server arrangement in a data network, (see: paragraph [0038] where a user may view the status of the testing results via accessing the lab test manager 202 (MIE). A lab test request is being received in the form of a status request here. Also see: FIGS. 1 and 2 where this system is implemented on a server arrangement) the MIE being:
i. configured to interact with application software executed on the smart phone associated with the user, (see: 202 of FIG. 2 where there is a laboratory testing manager that manages communication. Also see: paragraphs [0031] and [0041] where 202 is configured to interact with an application on a user’s device)
ii. configured to interact with a laboratory system via the data network, wherein the laboratory system is implemented on a second server arrangement, (see: 216 of FIG. 2 and paragraphs [0030] and [0039] where the lab can communicate with the testing manager 202 (MIE). Further see: FIG. 1 where the information is stored in storage (second server arrangement))
c. in response to a notice received by the MIE system from the laboratory system via the data network indicating that tests results are available to the user, (see: paragraph [0041] where the lab sends a notice to the database 204) wherein the notice conveys:
i. an electronic token uniquely identifying the user from other users of the MIE, (see: paragraph [0041] where the notification itself may be considered as the token considering that the notifications are sent to a recipient via an account associated with them)
ii. medical laboratory data about the user, (see: paragraph [0041] where the results notice that is sent to database 204 includes lab testing results of the user)
d. delivering a notification to the application software of the smart phone of the user via the data network to indicate that a notice is available for the user to view via the smart phone (see: paragraph [0041] where a notification is delivered to the patient via an application).
Ahmad et al. may not further, specifically teach:
1) b. transmitting the lab test request from the MIE to the laboratory system via the data network,
2) d. wherein the notification being characterized in that it conveys no medical laboratory data about the user contained in the notice,
3) 2e. blocking access to the medical laboratory data via the application software executed on the smart phone, unless user identification has been successfully performed via the biometric user identification capability of the smart phone.

Cervi et al. teaches:
1) b. transmitting the lab test request from the MIE to the laboratory system via the data network (see: paragraph [0019] where the lab results request is passed to the diagnostics lab client server (lab system) from another system (MIE)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) b. transmit the lab test request from the MIE to the laboratory system via the data network as taught by Cervi et al. in the method as taught by Ahmad et al. with the motivation(s) of improving communications within medical practices and clinics (see: paragraph [0005] of Cervi et al.).

Iasella et al. teaches:
2) d. wherein the notification being characterized in that it conveys no medical laboratory data about the user contained in the notice, (see: paragraph [0087] where there may be no medical data that is conveyed for the purposes of privacy) and
3) 2e. blocking access to the medical laboratory data via the application software executed on the smart phone, unless user identification has been successfully performed via the biometric user identification capability of the smart phone (see: paragraph [0052] where biometric input is required in order to receive access to storage unit 12 (or the medical data). A user’s access to medical data here is blocked unless they are verified biometrically).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 2) d. wherein the notification being characterized in that it conveys no medical laboratory data about the user contained in the notice and 3) 2e. block access to the medical laboratory data via the application software executed on the smart phone, unless user identification has been successfully performed via the biometric user identification capability of the smart phone as taught by Iasella et al. in the method as taught by Ahmad et al. and Cervi et al. in combination with the motivation(s) of maintaining privacy (see: paragraph [0087] of Iasella et al.).

As per claim 19, Ahmad et al., Cervi et al., and Iasella et al. in combination teaches the method of claim 18, see discussion of claim 18. Ahmad et al. further teaches wherein the MIE has a distributed architecture in the data network (see: paragraphs [0019] and [0020] where this invention may be performed in distributed computing environments).

As per claim 20, Ahmad et al., Cervi et al., and Iasella et al. in combination teaches the method of claim 18, see discussion of claim 18. Ahmad et al. further teaches wherein the MIE includes a plurality of data records associated with respective users of the MIE, each data record holding medical information for a respective user (see: paragraph [0038] where each user may maintain an account with the laboratory testing manager 202).

As per claim 21, Ahmad et al., Cervi et al., and Iasella et al. in combination teaches the method of claim 18, see discussion of claim 18. Ahmad et al. may not further, specifically teach wherein the MIE is configured to interface with a pharmacy system associated with a pharmacy configured to dispense prescription drugs.
Cervi et al. further teaches wherein the MIE is configured to interface with a pharmacy system associated with a pharmacy configured to dispense prescription drugs (see: paragraph [0095] where a pharmaceutical prescription can be communicated to a pharmacy external to the medical office via the handheld device. The handheld device acts as the MIE, so the MIE is configured to interface with a pharmacy system).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 18, and incorporated herein.

As per claim 22, Ahmad et al., Cervi et al., and Iasella et al. in combination teaches the method of claim 18, see discussion of claim 18. Ahmad et al. further the method including pushing the notification to the application software (see: paragraph [0041] where the notification is sent to the client application).

Claims 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0294103 to Ahmad et al. in view of U.S. 2013/0110534 to Iasella et al.
As per claim 23, Ahmad et al. teaches a Medical Information Exchange (MIE) system implemented on a server arrangement in a data network,
a. the server arrangement (see: FIG. 1 and 202 of FIG. 2 where there is a server arrangement) configured for:
i. interfacing with a physician's system via the data network for receiving an electronic lab request for the user, (see: 208 of FIG. 2 and paragraph [0032] where there is a physician’s system that can communicate testing requests with 202)
ii. interfacing with a laboratory system via the data network for making the electronic lab request available to the laboratory system, (see: 216 of FIG. 2 and paragraphs [0030] and [0039] where the lab can communicate with the testing manager 202)
iii. interfacing with a mobile device of the user via the data network, (see: 214 of FIG. 2 and paragraph [0030] where patient 214 can communicate with 202)
b. the server arrangement has a software implemented functionality, configured for in response to a notice received by the MIE system from the laboratory system via the 3data network indicating that tests results are available to the user, (see: paragraph [0041] where the lab sends a notice to the database 204) wherein the notice conveys an electronic token uniquely identifying the user from other users of the MIE (see: paragraph [0041] where the notification itself may be considered as the token considering that the notifications are sent to a recipient via an account associated with them) and medical laboratory data about the user, (see: paragraph [0041] where the results notice that is sent to database 204 includes lab testing results of the user)
i. delivering a notification to the application software of the smart phone of the user via the data network to indicate that a notice is available for the user to view via the smart phone, (see: paragraph [0041] where a notification is delivered to the patient via an application)
ii. communicate the notice from the laboratory system to the mobile device via the data network (see: paragraph [0041] where a notification is delivered to the patient via an application. The notification here includes the test results information for the patient (the notice)).
Ahmad et al. may not further, specifically teach:
1) --wherein the mobile device has a biometric user authentication capability,
2) --wherein the notification being characterized in that it conveys no medical laboratory data about the user contained in the notice, and
3) --ii. the notice, which is viewable at the mobile when the user is identified via the biometric user identification capability of the mobile.

Iasella et al. teaches:
1) --wherein the mobile device has a biometric user authentication capability, (see: paragraph [0052] where biometric input is required in order to receive access to storage unit 12 (or the medical data). Thus the device here has biometric authorization capabilities)
2) --wherein the notification being characterized in that it conveys no medical laboratory data about the user contained in the notice, (see: paragraph [0087] where there may be no medical data that is conveyed for the purposes of privacy) and
3) --ii. the notice, which is viewable at the mobile when the user is identified via the biometric user identification capability of the mobile (see: paragraph [0052] where biometric input is required in order to receive access to storage unit 12 (or the medical data). A user’s access to medical data here is granted when verified biometrically).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the mobile device has a biometric user authentication capability, have 2) wherein the notification being characterized in that it conveys no medical laboratory data about the user contained in the notice, and have 3) ii. the notice, which is viewable at the mobile when the user is identified via the biometric user identification capability of the mobile as taught by Iasella et al. in the system as taught by Ahmad et al. with the motivation(s) of maintaining privacy (see: paragraph [0087] of Iasella et al.).

As per claim 24, Ahmad et al. teaches a method of secure communication of medical information to a mobile device of a user, the method comprising:
a. receiving data conveying medical information about the user at a server arrangement of a Medical Information Exchange (MIE) system in a data network, (see: paragraphs [0039] and [0041] where lab 216 can send medical test results information for a patient to database 204 of laboratory testing manager 202 (MIE). The MIE here is receiving information about a user) the server arrangement being configured to interact with the mobile device and connected to the data network, (see: FIGS. 1 and 2 and paragraphs [0030] and [0048] where the patient data may be routed/communicated to a patient)
b. pushing a notification to the mobile device to indicate that medical information about the user can be made available via the mobile device (see: paragraph [0041] where a notification is delivered to the patient via an application).
Ahmad et al. may not further, specifically teach:
1) --wherein the mobile device has a biometric user identification capability,
2) --the notification being characterized in that it conveys no medical information conveyed in the data, and
3) --c. granting access to the medical information via the mobile device in response to user identification performed via the biometric user identification capability of the mobile.

Iasella et al. teaches:
1) --wherein the mobile device has a biometric user identification capability, (see: paragraph [0052] where biometric input is required in order to receive access to storage unit 12 (or the medical data). Thus the device here has biometric authorization capabilities)
2) --the notification being characterized in that it conveys no medical information conveyed in the data, (see: paragraph [0087] where there may be no medical data that is conveyed for the purposes of privacy) and
3) --c. granting access to the medical information via the mobile device in response to user identification performed via the biometric user identification capability of the mobile (see: paragraph [0052] where biometric input is required in order to receive access to storage unit 12 (or the medical data). A user’s access to medical data here is granted when verified biometrically).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the mobile device has a biometric user identification capability, 2) the notification being characterized in that it conveys no medical information conveyed in the data, and 3) c. granting access to the medical information via the mobile device in response to user identification performed via the biometric user identification capability of the mobile as taught by Iasella et al. in the method as taught by Ahmad et al. with the motivation(s) of maintaining privacy (see: paragraph [0087] of Iasella et al.).

As per claim 25, Ahmad et al. and Iasella et al. in combination teaches the method of claim 24, see discussion of claim 24. Ahmad et al. further teaches wherein the data conveys medical test results (see: 216 of FIG. 2 and paragraphs [0030] and [0039] where the lab can communicate with the testing manager 202 (server arrangement). The lab here uploads the data/test results to 202).

As per claim 26, Ahmad et al. and Iasella et al. in combination teaches the method of claim 25, see discussion of claim 25. Ahmad et al. further teaches wherein the server arrangement is configured to interact with a laboratory system associated with a laboratory that uploads the medical test results to the server arrangement (see: 216 of FIG. 2 and paragraphs [0030] and [0039] where the lab can communicate with the testing manager 202 (server arrangement). The lab here uploads the test results to 202).

As per claim 27, Ahmad et al. and Iasella et al. in combination teaches the method of claim 26, see discussion of claim 26. Ahmad et al. further teaches including receiving at the server arrangement from a physician's system connected to the data network a request to perform a medical test (see: paragraph [0044] where a user (physician) may indicate the particular lab to perform a requested lab test. What is being received here at blocks 304 and 306 is an appropriate lab) and interacting with the laboratory system via the data network to make the request available to the laboratory to perform the medical test and generate the medical test results (see: paragraph [0030] where 202 interacts with lab system 216 to make the request available to perform the tests and generate the results. Consequently, a queue is provided in paragraph [0038] that tracks the status of these medical test orders).

As per claim 28, Ahmad et al. and Iasella et al. in combination teaches the method of claim 24, see discussion of claim 24. Ahmad et al. further teaches wherein the MIE has a distributed architecture in the data network (see: paragraphs [0019] and [0020] where this invention may be performed in distributed computing environments).

As per claim 29, Ahmad et al. and Iasella et al. in combination teaches the method of claim 24, see discussion of claim 24. Ahmad et al. further teaches wherein the MIE includes a plurality of data records associated with respective users of the MIE, each data record holding medical information for a respective user (see: paragraph [0038] where each user may maintain an account with the laboratory testing manager 202).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 3626     

/Rachel L. Porter/Primary Examiner, Art Unit 3626